CORRECTED EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Correction to incorrect identification of claim 20 as canceled in the 11/29/21 claim set
This Examiner’s Amendment is the same as the Examiner’s Amendment mailed June 1, 2022, except that Applicant’s identification of claims “20-40” as being (Canceled) in the 11/29/21 claim set is changed to claims “21-40” as being (Canceled) below, in addition to the replacement of “frit” with --fit-- in claim 1, line 3, that was already made of record in the Examiner’s Amendment mailed June 1, 2022. Also note the Notice to File Corrected Application Papers mailed June 9, 2022. This paper has been prepared in response to the Printer Rush forwarded to Examiner on June 4.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for the Examiner’s Amendment was not sought because the Examiner’s Amendment corrects the misspelling of the word “fit” in line 3 of claim 1 (“frit”). Note that “fit” is recited in line 8 of claim 1, and lines 6 and 7 of claim 11, and the identification of claims 20-40 as being cancelled has been changed to 21-40 (note that Applicant identifies 20 claims as being pending [which would be claims 1-20], and claims 21-40 as cancelled, on page 5 of the 11/29/21 paper). Examiner left a message for Applicant’s Representative on June 9, 2022 in regard to the status of claim 20, but has not received a return phone call as of close of business June 10.

The application is amended as follows:

In the claims: 

In claim 1, line 3, replace “frit” with --fit--.

	In “Claims 20-40. (Canceled)” at the end of the claim set, replace “20” with --21--. 

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

In regard to independent claim 1, the prior art fails to teach or suggest a door knob cover as claimed having all structural, compositional and functional limitations as claimed, including: a door knob cover (a) comprising the four-layer structure as claimed (including the surface coating), (b) including the surface coating comprising a bioactive material to inactivate or kill bioorganisms that contact the surface coating and (c) a substrate where the substrate is sized and arranged to stretch and fit around a door knob and held in place through a friction fit, and where the door knob cover as a whole is configured to stretch and fit around a circumference of a door knob and rotate the door knob when the door knob cover is rotated by an end user. Close prior art, US 2005/0034270, discloses a stretch-fit door knob cover that is only of a single layer (that may have a coating of an anti-bacteriological agent, see claim 2), but it would not have been obvious to one of ordinary skill in the art at the time of the filing of the application to have added the additional layers as claimed in the claimed order to the single-layer stretch door knob cover (or single-layer stretch door knob cover coated with an anti-bacteriological agent) of US 2005/0034270.  

In regard to independent claim 11, the prior art fails to teach or suggest a door knob cover as claimed having all structural, compositional and functional limitations as claimed, including: a door knob cover comprising (a) the three-layer structure as claimed, (b) including the carrier support material comprising embedded bioactive material to inactivate or kill bioorganisms that contact the door knob cover and (c) where the door knob cover as a whole is configured to stretch and fit around a circumference of a door knob and is held in place through a friction fit to rotate the door knob when the door knob cover is rotated by an end user. Close prior art, US 2005/0034270, discloses a stretch-fit door knob cover that is only of a single layer (that may have a coating of an anti-bacteriological agent, see claim 2), but it would not have been obvious to one of ordinary skill in the art at the time of the filing of the application to have added the additional layers as claimed in the claimed order to the single-layer stretch door knob cover of US 2005/0034270 (additionally note that Applicant’s claim 11 does not recite a coating, as is recited in claim 1). Examiner also notes that the claimed substrate does not read on release liners (a paper or plastic layer that covers adhesive and is releasable to expose the adhesive) because the substrate is recited as a component of the door knob cover that is configured to stretch and fit around a circumference of a door knob (that is, the substrate is required to be configured to stretch and fit around a circumference of a door knob, because the substrate is recited as a component of the door knob cover). Also note that the substrate is distinguished from a release liner in at least paragraphs 0053, 0058 and 0059 of Applicant’s Published Application US 2022/0079159.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier, can be reached at 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1788